Citation Nr: 9933988	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post 
pigmented villonodular synovitis of the left knee secondary 
to patellofemoral syndrome of the left knee.

2.  Entitlement to an increased rating for retrolisthesis L5-
S1, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to April 
1996.  The record also shows that the veteran had two years 
and 10 months of prior active service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  Service connection is in effect for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

3.  There is no competent evidence of record to relate the 
presence of the veteran's status post pigmented villonodular 
synovitis of the left knee to his service-connected 
patellofemoral syndrome of the left knee.

4.  The veteran's service-connected back disability is 
manifested primarily by slight lumbar spine limitation of 
motion and complaints of pain.

5.  The veteran's service-connected left knee patellofemoral 
syndrome is currently manifested by complaints of popping and 
pain on prolonged walking and standing and objective findings 
of a slight limp favoring the left lower extremity; it is not 
shown to be productive of moderate impairment of the knee.

CONCLUSIONS OF LAW

1.  The claim for service connection for status post 
pigmented villonodular synovitis of the left knee is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an increased rating in excess 
of 10 percent for retrolisthesis L5-S1 are not met.  38 
U.S.C.A. §§ 1155, 5107(a), (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.71a, Part 4, Diagnostic Codes 5003, 
5010, 5292, 5295 (1999).

3.  The schedular criteria for a rating of 10 percent, but 
none greater, for patellofemoral syndrome of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.41, 4.42, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5003, 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection -- Secondary

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim for service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-
grounded claim is a plausible claim, meaning a claim, which 
is meritorious.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder should be service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for a disability, 
which is proximately due to, or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (1999).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant is entitled to 
service connection on a secondary basis when it is shown that 
the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
pigmented villonodular synovitis of the left knee secondary 
to his service-connected left knee patellofemoral syndrome.  
As noted above, to meet the requirement of a well grounded 
claim such to allow for analysis of the merits of the claim 
for service connection, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

A review of the veteran's service medical records reflects 
numerous findings of complaints made, and of treatment 
provided the veteran, for left knee problems.  Specifically, 
a comprehensive history of documented treatment for left knee 
patellofemoral syndrome is shown to be documented.  

The report of a VA orthopedic examination afforded the 
veteran in June 1996 shows that he complained of pain, 
popping, and swelling of the left knee.  No locking episodes 
were alleged by the veteran.  Examination showed full range 
of left knee motion with no subpatellar crepitation.  
Ligaments were intact.  A diagnosis of left knee pain, 
undetermined etiology, was provided.

A VA X-ray report, also dated in June 1996, shows that 
examination of the veteran's left knee revealed that no 
osseous abnormalities were shown and that the examination 
findings were noted to be negative.  

The report of a VA general medical examination, dated in June 
1996, included a diagnosis of history of possible left knee 
arthritis.  

A VA outpatient treatment record, dated in June 1997, shows 
that examination revealed a soft tissue mass in the veteran's 
left knee.  A biopsy and possible surgery was also indicated.  
The report of MRI [magnetic imaging resonance] testing of the 
veteran afforded the veteran in June 1997 confirmed the 
existence of the mass, noted above, and also noted that a 
diagnosis of sarcoma should be excluded.  The report did 
indicate that other less likely possibilities for the mass 
were an osteochondroma with or without malignant degeneration 
and focal pigmented villonodular hyperplasia.  Biopsy of the 
lesion was recommended.  A VA outpatient treatment progress 
note, dated in May 1998, shows that the veteran complained of 
left knee locking in February 1998.  It was also noted that 
the veteran indicated that prior to surgery for localized 
pigmented villonodular synovitis his knee had locked up a few 
times. 

A VA orthopedic examination was most recently conducted in 
April 1998.  The report noted that the veteran had undergone 
surgery in October 1997 where a pigmented villonodular 
synovitis was excised.  The veteran complained of left knee 
pain and popping upon both walking and standing for prolonged 
periods of time.  He also noted some grinding but no history 
of locking or instability.  Examination revealed that the 
veteran walked with a slight limp and that he was able to 
fully squat on both knees.  An old healed S-shaped incision 
in the popliteal fossa of the left knee was noted.  No 
evidence of joint effusion was noted, nor was palpable 
tenderness shown.  Full left knee range of motion was 
documented and no ligament abnormality was shown to exist.  
The report also noted that X-rays of the left knee, 
accomplished in June 1997, were normal.  The diagnosis was 
status post operative villonodular synovitis of the left 
knee.  The examiner commented that the veteran's pigmented 
villonodular synovitis was in no way related to his service-
connected patellofemoral syndrome.  

As part of his notice of disagreement, received in June 1998, 
the veteran claimed that, contrary to the findings noted on 
the above-discussed April 1998 VA examination report, he did 
in fact have locking and instability.  He also added that the 
report falsely indicated that he was not in any acute or 
chronic distress.  The veteran also noted that the report was 
false in reporting that he could fully squat.

To summarize, the veteran's assertion that there is a causal 
relationship between his pigmented villonodular synovitis of 
the left knee and his service-connected left knee 
patellofemoral syndrome is not competent to establish 
diagnoses or causation.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nothing in the 
record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations nor is 
it contended otherwise. 

The VA physician clearly opined in April 1998 that the 
veteran's pigmented villonodular synovitis was in no way 
related to his service-connected patellofemoral syndrome.  No 
medical opinion of record, either VA or private, concluded 
otherwise.  Thus, an etiologic relationship between the 
veteran's service-connected patellofemoral syndrome of the 
left knee and his status post pigmented villonodular 
synovitis of the left knee has not been established.  In the 
absence of such "nexus" evidence, the veteran's claim fails 
to meet the threshold pleading requirement of a well grounded 
claim.  The Board finds that the veteran has been informed of 
the requirements for service connection through the issuance 
of a Statement of the Case in July 1998, and that no further 
obligations exist upon VA pursuant to Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO based 
on the merits of his claim.  The Board considered the same 
law and regulations.  The Board merely concludes that the 
veteran did meet the initial threshold evidentiary 
requirements of a well-grounded claim.  The result is the 
same.


Increased Ratings

Generally

The veteran and his representative essentially contend that 
the preponderance of the evidence supports his claims for an 
increased rating for his service-connected retrolisthesis L5-
S1 as well as for a compensable rating for his service-
connected patellofemoral syndrome of the left knee.  The 
veteran asserts, in part, that he experiences back pain about 
two times per week, which is aggravated by his moving around 
alot or by prolonged sitting.  See report of June 1996 VA 
orthopedic examination.  He also asserts that he experiences 
left knee popping and pain upon prolonged walking and 
standing, and that he has a history of locking and 
instability concerning his left knee.  See report of April 
1998 VA orthopedic examination and notice of disagreement, 
received in June 1998. 

The veteran has presented well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his 
disorders have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  Accordingly, the Board 
is satisfied that the duty to assist has been met.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1, Part 4 (1999) (Schedule).  Separate rating 
codes identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).


Retrolisthesis L5-S1

Service connection for retrolisthesis L5-S1 was granted by 
the RO in September 1996.  That decision was based on the 
review of service medical records and the report of a June 
1996 VA examination.  The RO assigned a 10 percent 
evaluation.  The 10 percent rating assigned by the RO in 
September 1996 has remained in effect since that time.

The veteran's back disability is shown to have been rated by 
the RO under the criteria set out in Diagnostic Codes 5010 
and 5292 of the Schedule.  Diagnostic Code 5010 provides for 
the assignment of disability evaluations for arthritis due to 
trauma, substantiated by x-ray findings, to be rated under 
Diagnostic Code 5003, which in turn, provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 5292.

The veteran's back disability can also be rated under 
Diagnostic Codes 5295.  Under Diagnostic Code 5295, a 10 
percent rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295.

The report of a June 1996 VA orthopedic examination shows 
that the veteran asserted that he experienced back pain about 
two times per week, and that his back pain was aggravated by 
his moving around alot or by prolonged sitting.  Examination 
revealed that the veteran walked without a limp and that he 
got on and off the examining table with no guarded motion to 
the back.  Examination of the spine was reported as showing 
level pelvis, normal spinal curvatures, and no palpable 
paralumbar muscle spasm.  He had full range of motion in 
extension and lateral bend which measured 30 degrees of 
extension and 35 degrees of bilateral lateral bend.  Flexion 
was limited to 35 degrees with complaints of pain in the low 
back.  Pelvic rotation testing elicited no pain.  Heel and 
toe walk was normal.  Sciatic stretch testing was negative 
bilaterally in both sitting and supine positions. Deep tendon 
reflexes at the knee and ankle were reported as equal and 
active bilaterally.  

X-rays accomplished in conjunction with the examination, 
while showing several retrolisthesis at the L5-S1 level, were 
reported as normal.  The diagnosis was low back pain, 
undetermined etiology.  

A March 1998 VA outpatient record shows that the veteran 
complained of low back pain.  X-rays were reported as normal.  
Low back pain, etiology unknown was diagnosed.  

The veteran has also asserted, as shown as part of his 
substantive appeal received by VA in August 1998, that his 
back is worse and that new X-rays should be taken as they 
were last taken in 1996.  

To summarize, the veteran's statements and testimony are 
considered to be competent evidence when describing symptoms 
of the low back disability.  Espiritu, supra.  However, said 
statements and testimony must be reviewed in conjunction with 
the objective medical evidence.  

In this regard, the June 1996 VA examination found limitation 
on flexion range of motion testing to 35 degrees with an 
accompanying complaint of pain.  He was able to get on and 
off the examining table without guarded motion.  Additionally 
there was no evidence of spasms, tenderness, or neurological 
problems.  There was no impairment in strength, coordination, 
weakness, swelling or deformity.  His complaints of pain is 
not shown to produce anymore functional limitation than would 
be contemplated by the 10 percent rating now in effect.  See 
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for retrolisthesis 
L5-S1.  The clinical record does not show moderate limitation 
of lumbar spine motion (Diagnostic Code 5292); or lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position 
(Diagnostic Code 5295).  See 38 C.F.R. § 4.71a (1999).  In 
addition, the evidence of record does not show the presence 
of a demonstrable deformity of vertebrae body.  Id.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision, including 
consideration of Diagnostic Code 5003, provides a basis for a 
rating in excess of 10 percent for the veteran's 
retrolisthesis L5-S1.  Specifically, the evidence does not 
reflect that the degree of impairment resulting from the 
veteran's service-connected back disability more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1999).


Patellofemoral Syndrome of the Left Knee

The RO has assigned a zero percent, or noncompensable, 
evaluation to the veteran's service-connected left knee 
disability.  This action, in September 1996, was in 
accordance with the criteria set forth in VA's Schedule, 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 
5257 provides for the evaluation of the knee and other 
impairment of the knee, to include recurrent subluxation and 
lateral instability.  A 10 percent is warranted for slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

The veteran's left knee disability may also be rated under 
Diagnostic Codes 5260 and 5261 of the Schedule.  Diagnostic 
Code 5260 provides that limitation of flexion of either knee 
to 60 degrees warrants a zero percent evaluation.  A 10 
percent evaluation requires that flexion be limited to 45 
degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).

As noted above, it is again pointed out that Diagnostic Code 
5010 of the Schedule provides for the assignment of 
disability evaluations for arthritis due to trauma, 
substantiated by x-ray findings, to be rated under Diagnostic 
Code 5003, which in turn, provides that degenerative 
(hypertrophic or osteoarthritis) arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is non- compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca, supra.

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine function.  38 C.F.R. § 4.45 
(1999).

A review of the record reveals that the veteran has been 
diagnosed as having patellofemoral syndrome of the left knee 
since his period of active duty.

The veteran was afforded a VA orthopedic examination in June 
1996.  He complained of left knee pain, popping, and 
swelling.  No locking episodes were alleged by the veteran.  
Examination showed full range of left knee motion with no 
subpatellar crepitation.  Ligaments were intact.  A diagnosis 
of left knee pain, undetermined etiology, was provided.  VA 
X-rays taken in June 1996 show that examination of the 
veteran's left knee revealed that no osseous abnormalities 
were present; the examination findings were noted to be 
negative.  

Review of VA outpatient treatment records, dated in 1997 and 
1998, show that the veteran was treated for left knee 
complaints.  The report of a magnetic resonance imaging study 
(MRI) of the veteran's left knee, accomplished in June 1997, 
showed an enhancing mass within the intercondylar notch of 
the left femur, small joint effusion, and an osteochondral 
defect of the lateral femoral condyle with possible 
degenerative cystic change.  

A VA orthopedic examination was most recently conducted in 
April 1998.  The report noted that the veteran had undergone 
surgery in October 1997 where a pigmented villonodular 
synovitis was excised.  The veteran complained of left knee 
pain and popping upon both walking and standing for prolonged 
periods of time.  He also noted some grinding but no history 
of locking or instability.  Examination revealed that the 
veteran walked with a slight limp and that he was able to 
fully squat on both knees.  An old healed S-shaped incision 
in the popliteal fossa of the left knee was noted.  No 
evidence of joint effusion was noted, nor was palpable 
tenderness shown.  Full left knee range of motion was 
documented and no ligament abnormality was shown to exist.  
The report also noted that X-rays of the left knee, 
accomplished in June 1997, were normal.  The diagnosis was 
status post operative villonodular synovitis of the left 
knee.  The examiner commented that the veteran's pigmented 
villonodular synovitis was in no way related to his service-
connected patellofemoral syndrome.  

As part of his notice of disagreement, received in June 1998, 
the veteran claimed that, contrary to the findings noted on 
the above-discussed April 1998 VA examination report, he did 
in fact have locking and instability.  He also added that the 
report falsely indicated that he was not in any acute or 
chronic distress.  The veteran also noted that the report was 
false in reporting that he could fully squat.

The veterans statements describing the symptoms associated 
with his service-connected left knee patellofemoral syndrome 
are considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence of record.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1999), 
whether or not they were raised by the veteran.  Schafrath, 
supra.

To summarize, the Board finds that the preponderance of the 
evidence favors the granting of a 10 percent disability 
evaluation for the service-connected patellofemoral syndrome 
of the left knee under the provisions of Diagnostic Code 5257 
as there is competent medical evidence of slight recurrent 
subluxation or lateral instability.  In so finding, the Board 
has contemplated the above-discussed findings associated with 
the veteran's complaints of pain, locking, and instability.  
It is also noted that the veteran, at his April 1998 VA 
examination, walked with a slight limp favoring his lower 
left extremity.  The Board has also considered functional 
impairment due to pain and has assigned an evaluation to 
reflect such pain.  See DeLuca, supra.  See also 38 C.F.R. 
§ 4.59 (1999).

However, the Board finds that an evaluation higher than 10 
percent is not warranted for the service-connected disability 
at issue at this time.  The clinical record does not show 
moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257); limitation of left knee flexion 
limited to 30 degrees (Diagnostic Code 5260); or limitation 
of extension of the left knee to 15 degrees (Diagnostic Code 
5261).  See 38 C.F.R. § 4.71a (1999).

Likewise, as arthritis of the left knee has not been 
diagnosed, consideration of VA General Counsel Opinions 
(VAOPGCPREC) 23-97 (July 1997) and 9-98 (August 1998) 
concerning separate disability ratings is not for application 
in this instance.  In VAOPGCPREC 23-97 (July 1997), it was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion and 5257.  Also, VAOPGCPREC 9-98 (August 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero-
percent rating.  Thus, a rating of greater than 10 percent 
under these diagnostic criteria is not appropriate.

In view of the above, the Board concludes that the criteria 
for a 10 percent disability evaluation for the service-
connected left knee patellofemoral syndrome have been met and 
that, accordingly, such a disability evaluation must be 
granted.  


ORDER

Service connection for service connection for pigmented 
villonodular synovitis of the left knee secondary to 
patellofemoral syndrome of the left knee is denied.

Entitlement to an increased rating for retrolisthesis L5-S1 
is denied.

A 10 percent evaluation is granted for patellofemoral 
syndrome of the left knee, subject to the provisions 
governing the award of monetary benefits.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

